Citation Nr: 0805612	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-03 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for low back disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from March 1963 to March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Roanoke, Virginia which denied entitlement to the 
benefits sought.


FINDING OF FACT

The veteran's currently diagnosed low back disorder was not 
manifested during service, or for many years following 
separation from service, and has not been shown to be 
causally or etiologically related to service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in April 2004.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted,  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have been kept appraised of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

The veteran essentially contends that he has a low back 
disorder which is related to his period of service.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The absence of medical records documenting the presence of a 
disorder over a long period of time is a factor for the Board 
to consider in reaching a determination on the claim and 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), the Court stated that Congress specifically 
amended entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

A review of the veteran's military service records indicates 
that the veteran was diagnosed with lumbosacral spasms in 
June of 1963.  X-rays were conducted and were essentially 
normal.  The veteran received physical therapy until late 
July of 1963.  A separation examination was conducted in 
February of 1965 and did not reference a back injury.  

A review of post-service medical records indicates that the 
veteran received medical care for his low back at the Lewis-
Gale Clinic from at least January of 1977 to September of 
1977.  Office notes state that the veteran was first seen at 
that facility in June of 1976, which would be approximately 
eleven years after discharge from active duty.  Although 
records begin in January of 1977, at that time the veteran 
was still having back pain and had already been prescribed a 
back brace.  

Office notes from June 1977 show that the veteran had a 
little trouble with his back for several years.  It was also 
noted that his most recent acute symptoms began one week 
prior to examination.  At that time, the impression was 
recurrent symptoms associated with the veteran's degenerative 
disc.  X-rays from one year previous demonstrated some 
moderate disc space narrowing at L5-S1.  The veteran 
underwent a series of lumbar injections and had surgery in 
July 1977.  Post-operatively, the veteran was said to have an 
extruded disc, a bone spur, and chronic degenerative disc 
disease, all at L5-S1.  The veteran was released to return to 
work with restrictions against heavy lifting in September of 
1977.  

Additional medical records document treatment at the Dorsett 
Chiropractic Clinic from June 1996 to July 2000.  Specific 
notes indicate that the veteran sought treatment in June of 
1996 after stacking three-hundred bales of hay, and again 
four days later after chopping wood for three hours.  In July 
of 1996 the veteran reported increased back pain when on the 
day shift at the fire department.  

The veteran received chiropractic care from the Haas 
Chiropractic Clinic from July 2000 to September 2004.  By 
history the veteran reported low back pain all his life.  The 
veteran reported to the Clinic in November of 2002 after a 
four-wheeler accident caused an exacerbation of his symptoms 
and again in June of 2003 after a lifting incident.  He 
received further treatment in August 2003 after washing his 
car, in September 2003 after riding a tractor over hard 
ground, and in July 2004 after unloading animal feed.  

A VA examination was conducted in December of 2005.  The 
veteran was diagnosed with lumbar degenerative joint and disc 
disease.  X-rays revealed severe disc space narrowing at L5-
S1, and mild disc space narrowing and osteophytes observed at 
multiple levels.  The examiner noted that the veteran retired 
from the local Fire Department in 1998 and continued to do 
light farming.  The examiner concluded that the veteran's low 
back disability was less likely than not related to his 1963 
in-service injury.   The examiner's opinion was based, in 
part, on the lack of medical records from 1963 to 1976.  
There is no medical opinion of record to the contrary.  

At a hearing before the undersigned, the veteran testified to 
additional medical treatment at Fort Hood in 1963 and 1964.  
The record shows that the RO requested those records and that 
none were found.  

The Board has also considered the veteran's assertions.  
Although he is competent to testify as to his experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  The evidence does not 
reflect that the veteran possesses medical knowledge which 
would render his opinion as to etiology and a medical 
diagnosis competent.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Thus, any lay personal opinion that the disability 
at issue began in service or that it is otherwise related to 
service is not a sufficient basis for awarding service 
connection.

As stated above, a requirement for a finding of service 
connection is competent evidence showing a causal 
relationship between the current disability and a disease or 
injury incurred or aggravated during active service.  Coburn 
v. Nicholson, 19 Vet. App. 427 (2006).  Currently, there is 
no competent medical evidence of any link between the 
veteran's current diagnosis and service.  As noted, the 
veteran is not competent to make this causal link or to state 
the etiology of his currently diagnosed disability.  The 
Board attaches significant probative value to the December 
2005 VA medical opinion, as it is well reasoned, detailed, 
and consistent with other evidence of record, and included a 
review of the claims file.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.) 

Thus, the Board concludes that the preponderance of the 
evidence in this matter does not support a finding of service 
connection.  




ORDER

Service connection for a low back disorder is denied.  

____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


